 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                          No. 2:18-mj-0025 DMC
12                       Plaintiff,
13            v.                                         ORDER TO PAY
14    MILES D. MURZI,
15                       Defendant.
16

17                  The Defendant, having been found guilting of violating 21 U.S.C. 844(a),
18   possession of a controlled substance, after entry of a no contest plea thereto, is
19                  ORDERED TO PAY a fine in the sum of $2,945.00, a processing fee of $30.00,
20   and a penalty assessment of $25.00, for a total of $3,000.00 on or before February 1, 2019, to the
21   Clerk, U.S. District Court, 501 I Street, Sacramento, California 95814.
22

23   Dated: December 11, 2018
                                                            ____________________________________
24
                                                            DENNIS M. COTA
25                                                          UNITED STATES MAGISTRATE JUDGE

26
27

28
                                                        1
